ALLOWABILITY NOTICE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims were amended to require:
receiving an indication of a trigger event comprising an indication of a handoff from a serving base station to the target base station; and
in response to receiving the indication, initiating a transition from communicating with the target base station using the omni-directional or pseudo omni-directional beam type to communicating with the target base station using a directional beam type
The below identifies the closest prior art and how the art is different from the claimed invention:
Jalali - US20060223573 teaches a terminal that communicates with a base station omni-directional antenna during the communications handoff then switching to a directional beam upon completion of the handoff. Where the claimed invention is different is that Jalali does not teach initiating the transition of using different beam type in response to receiving an indication of a trigger event comprising an indication of a handoff from a serving base station to the target base station. Rather, Jalali is silent with regards to receiving an indication of a handoff and it appears the switching from an omni-directional antenna and back to a directional antenna after handoff is performed by the terminal automatedly without being triggered by receiving a handoff indication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Currently Amended) A method of wireless communication at a user equipment (UE), comprising:
	communicating with a target base station using an omni-directional or pseudo omni-directional beam type;
	receiving an indication of a trigger event comprising an indication of a handoff from a serving base station to the target base station; and
in response to receiving the indication, initiating a transition from communicating with the target base station using the omni-directional or pseudo omni-directional beam type to communicating with the target base station using a directional beam type and 
communicating with the target base station using the directional beam type. 

2.	(Currently Amended) The method of claim 1, further comprising 
communicating with the serving base station using the omni-directional or pseudo omni-directional beam type, 
	wherein: communicating with [[with]] the serving base station and the target base station using the omni-directional or pseudo omni-directional beam type comprises:
	measuring reference signals of the serving base station and the target base station using the omni-directional or pseudo omni-directional beam type. 

3.	(Currently Amended) The method of claim 2, 
	wherein initiating the transition from communicating with the target base station using the omni-directional or pseudo omni-directional beam type to communicating with the target base station using the directional beam type  comprises initiating a beam refinement procedure for communication between the UE and the target base station. 

 4.	(Previously Amended) The method of claim 3, 
	wherein initiating the beam refinement procedure for communication between the UE and the target base station comprises selecting a first number of beams to perform the refinement procedure on. 

 5.	(Currently Amended) The method of claim 4, 
	wherein the  selecting the first number of beams is based on a signal quality associated with the first number of beams. 

6.	(Previously Amended) The method of claim 4, wherein: 
the indication of the handoff comprises beam information indicating a number of beams to perform the beam refinement procedure on, and 
the first number of beams is selected based on the beam information. 

7.	(Canceled) 

8.	(Previously Amended) The method of claim 1, further comprising, 	
measuring reference signals of the serving base station using the directional beam type, 
	wherein communicating with the target base station using the omni-directional or pseudo omni-directional beam type comprises measuring reference signals of the target base station using the omni-directional or pseudo omni-directional beam type. 

9.	(Original) The method of claim 8, further comprising 
applying a fixed offset to the measurements of the reference signals of the target base station relative to the measurements of the reference signals of the serving base station.
 
10.	(Currently Amended) An apparatus for wireless communication by a user equipment (UE), comprising:
	at least one processor configured to:
communicate with a target base station using a omni-directional or pseudo omni-directional beam type;
receive an indication of a trigger event comprising an indication of a handoff from a serving base station to the target base station; and
in response to receiving the indication, initiate a transition from communicating with the target base station using the omni-directional or pseudo omni-directional beam type to communicating with the target base station using a directional beam type and communicate with the target base station using the directional beam type; and
	a memory coupled with the at least one processor. 

11.	(Currently Amended) The apparatus of claim 10, wherein: the at least one processor is further configured to 
communicate with the serving base station using the omni-directional or pseudo omni-directional beam type, and 
in order to communicate with the serving base station and the target base station using the omni- directional or pseudo omni-directional beam type, the at least one processor is further configured to measure reference signals of the serving base station and the  target base station using the omni-directional or pseudo omni-directional beam type. 

12.	(Currently Amended) The apparatus of claim 11, 
	wherein, in order to initiate the transition from communicating with the target base station using the omni-directional or pseudo omni-directional beam type to communicating with the target base station using the directional beam type , the at least one processor is further configured to initiate a beam refinement procedure for communication between the UE and the target base station. 

13.	(Previously Amended) The apparatus of claim 12, 
	wherein, in order to initiate the beam refinement procedure for communication between the UE and the target base station, the at least one processor is further configured to select a first number of beams to perform the refinement procedure on. 

 14.	(Original) The apparatus of claim 13, 
	wherein the at least one processor is configured to select the first number of beams based on a signal quality of the first number of beams. 

15.	(Previously Amended) The apparatus of claim 13, wherein: 
the indication of the handoff comprises beam information indicating a number of beams to perform the beam refinement procedure on, and 
the first number of beams is selected based on the beam information. 

16.	(Canceled) 

17.	(Previously Amended) The apparatus of claim 10, wherein: the at least one processor is further configured to 
measure reference signals of the serving base station using the omni-directional or pseudo omni-directional beam type, and 
in order to communicate with the target base station using the directional beam type, the at least one processor is further configured to measure reference signals of the target base station using the directional beam type. 

 18.	(Original) The apparatus of claim 17, 	wherein the at least one processor is further configured to apply a fixed offset to the measurements of the reference signals of the target base station relative to the measurements of the reference signals of the serving base station. 

19.	(Currently Amended) An apparatus for wireless communication by a user equipment (UE), comprising:
	means for communicating with a target base station using a omni-directional or pseudo omni-directional beam type;
means for receiving an indication of a trigger event comprising an indication of a handoff from a serving base station to the target base station; and
means for, in response to receiving the indication,  initiating a transition from communicating with the target base station using the omni-directional or pseudo omni-directional beam type to communicating with the target base station using a directional beam type  and communicating with the target base station using the directional beam type. 

20.	(Currently Amended) The apparatus of claim 19, further comprising 
means for communicating with the serving base station using the omni-directional or pseudo omni- directional beam type, 
	wherein the means for communicating with [[with]] the serving base station using the omni-directional or pseudo omni-directional beam type and the means for communicating with target base station using the omni-directional or pseudo omni-directional beam type comprise means for measuring reference signals of the serving base station and the  target base station using the omni-directional or pseudo omni-directional beam type. 

21.	(Currently Amended) The apparatus of claim 20, 
	wherein the means for initiating the transition from communicating with the target base station using the omni-directional or pseudo omni-directional beam type to communicating with the target base station using the directional beam type  comprises means for initiating a beam refinement procedure for communication between the UE and the target base station. 

 22.	(Previously Amended) The apparatus of claim 21, 
	wherein the means for initiating the beam refinement procedure for communication between the UE and the target base station comprises means for selecting a first number of beams to perform the refinement procedure on. 

 23.	(Currently Amended) The apparatus of claim 22, 
	wherein the means for selecting  the first number of beams is based on a signal quality associated with the first number of beams. 

24.	(Previously Amended) The apparatus of claim 22, wherein: 
the indication of the handoff comprises beam information indicating a number of beams to perform the beam refinement procedure on, and 	
the first number of beams is selected based on the beam information. 

25.	(Currently Amended) A non-transitory computer-readable medium for wireless communication by a user equipment (UE), comprising instructions that, when executed by at least one processor, cause the at least one processor to:
	communicate with a serving base station and a target base station using a omni-directional or pseudo omni-directional beam type;
receive an indication of a trigger event comprising an indication of a handoff from a serving base station to the target base station; and
in response to receiving the indication, initiate a transition from communicating with the target base station using the omni- directional or pseudo omni-directional beam type to communicating with the target base station using a directional beam type and communicate with the target base station using the directional beam type. 

26.	(Currently Amended) The non-transitory computer-readable medium of claim 25, further comprising instructions that cause the at least one processor to 
communicate with the serving base station using the omni-directional or pseudo omni-directional beam type, 
	wherein the instructions that cause the at least one processor to communicate with [[with]] the serving base station and the target base station using the omni-directional or pseudo omni-directional beam type comprise instructions that cause the at least one processor to measure reference signals of the serving base station and the  target base station using the omni-directional or pseudo omni-directional beam type. 

27.	(Currently Amended) The non-transitory computer-readable medium of claim 26, 
	wherein the instructions that cause the at least one processor to initiate the transition from communicating with the target base station using the omni-directional or pseudo omni- directional beam type to communicating with the target base station using the directional beam type  comprise instructions that cause the at least one processor to initiate a beam refinement procedure for communication between the UE and the target base station. 

28.	(Previously Amended) The non-transitory computer-readable medium of claim 27, 
	wherein the instructions that cause the at least one processor to initiate the beam refinement procedure for communication between the UE and the target base station comprise instructions that cause the at least one processor to select a first number of beams to perform the refinement procedure on. 

 29.	(Previously Amended) The non-transitory computer-readable medium of claim 28, 
	wherein the selection of the first number of beams is based on a signal quality associated with the first number of beams. 

30.	(Previously Amended) The non-transitory computer-readable medium of claim 28, wherein: 
the indication of the handoff comprises beam information indicating a number of beams to perform the beam refinement procedure on, and 
	the first number of beams is selected based on the beam information. 


Relevant Cited References
US20180152869
US20190273583
US20060223573

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415